                                                                     Case 6:20-ap-01169-SY             Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31     Desc
                                                                                                       Main Document    Page 1 of 60


                                                                      1   Elissa D. Miller (CA Bar No. 120029)
                                                                           emiller@sulmeyerlaw.com
                                                                      2   Daniel A. Lev (CA Bar No. 129622)
                                                                           dlev@sulmeyerlaw.com
                                                                      3   SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      4   333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                      5   Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                      6
                                                                          (Proposed) Attorneys for Howard B. Grobstein, Chapter 7 Trustee
                                                                      7

                                                                      8                                UNITED STATES BANKRUPTCY COURT
                                                                      9                   CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
                                                                     10   In re                                               Case No. 6:20-bk-15349-SY
  Professional Corporation




                                                                     11   JAYESH K. SHAH,                                     Chapter 7
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   Debtor.                             Adv. No.
                                                                     13                                                       NOTICE OF REMOVAL OF STATE COURT
                                                                                                                              ACTION TO UNITED STATES
                                                                     14                                                       BANKRUPTCY COURT PURSUANT TO 28
                                                                                                                              U.S.C. § 1452(a)
SulmeyerKupetz, A




                                                                     15
                                                                                                                              DATE:
                                                                     16                                                       TIME:  [No Hearing Required]
                                                                                                                              PLACE:
                                                                     17

                                                                     18
                                                                          SANDHYA SHAH,
                                                                     19
                                                                                          Plaintiff,
                                                                     20
                                                                                  vs.
                                                                     21
                                                                          RASHMI SHAH, VIRENDRA SHAH,
                                                                     22   KUSUM SHAH, URVASHI SHAH, and
                                                                          DOES 1 through 10, inclusive,
                                                                     23
                                                                                          Defendants.
                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                          DAL 2706504v1                                   1
                                                                     Case 6:20-ap-01169-SY       Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31           Desc
                                                                                                 Main Document    Page 2 of 60


                                                                      1   TO THE HONORABLE SCOTT YUN, UNITED STATES BANKRUPTCY JUDGE,
                                                                      2   PLAINTIFF, DEFENDANTS, AND ALL OTHER PARTIES ENTITLED TO NOTICE:
                                                                      3                   PLEASE TAKE NOTICE that Howard B. Grobstein (the “Trustee”), the duly
                                                                      4   appointed, qualified, and acting chapter 7 trustee for the estate of the debtor and
                                                                      5   proposed defendant-in-intervention and cross-complainant-in-intervention Jayesh K.
                                                                      6   Shah (the “Debtor”), hereby removes to this Court, pursuant to 28 U.S.C. § 1452(a), Rule
                                                                      7   9027 of the Federal Rules of Bankruptcy Procedure, and Local Bankruptcy Rule 9027-
                                                                      8   1(a), the state court action presently pending in the Superior Court for the State of
                                                                      9   California, County of Los Angeles, South Central District, styled Sandhya Shah v. Rashmi
                                                                     10   Shah, Virendra Shah, Kusum Shah, Urvashi Shah, and DOES 1 through 10, inclusive,
  Professional Corporation




                                                                     11   bearing Case No. 19CMCP00179 (the “Action”).
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   PLEASE TAKE FURTHER NOTICE that the Action, and its removal, is
                                                                     13   based on the following facts:
                                                                     14                   (a)   The debtor and proposed defendant-in-intervention and cross-
SulmeyerKupetz, A




                                                                     15   complainant-in-intervention Jayesh K. Shah (the “Debtor”) commenced this case by filing
                                                                     16   a petition for relief under chapter 7 of title 11 of the United States Code (the "Bankruptcy
                                                                     17   Code") on August 6, 2020 (the "Petition Date");
                                                                     18                   (b)   The Debtor's schedule A/B lists a 10% interest in certain commercial
                                                                     19   property located at 821 E. Artesia Boulevard, Carson, California 90746 (the “Property”),
                                                                     20   with a scheduled fair market value of $9,000,000;
                                                                     21                   (c)   On October 25, 2019, Sandhya Shah, the Debtor’s ex-wife, caused
                                                                     22   to be filed her “Complaint for Dissolution of Partnership, Accounting, Breach Of Oral
                                                                     23   Contract, Breach Of Fiduciary Duty, Fraudulent Concealment, Constructive Fraud,
                                                                     24   Conversion, And Money Had And Received, Unjust Enrichment” (the “Complaint”)
                                                                     25   against Rashmi Shah, Virendra Shah, Kusum Shah, and Urvashi Shah, each of whom
                                                                     26   are brothers and sisters in law of the Debtor, which Complaint, as noted, is presently
                                                                     27   pending in the Superior Court for the State of California, County of Los Angeles, South
                                                                     28   Central District, bearing Case No. 19CMCP00179;


                                                                          DAL 2706504v1                               -2   -
                                                                     Case 6:20-ap-01169-SY        Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31         Desc
                                                                                                  Main Document    Page 3 of 60


                                                                      1                   (d)    In sum, on or around September 1995, three brothers Rashmi Shah,
                                                                      2   Virendra Shah, and the Debtor formed a general partnership entitled “Shah Artesia R.E.
                                                                      3   Partnership” (the “Partnership”) to acquire the Property, as an owner/user property, such
                                                                      4   that Rashmi Shah and his wife, Kusum Shah, jointly own a 60% interest in the
                                                                      5   Partnership, Virendra Shah and his wife, Urvashi Shah, jointly own a 20% interest in the
                                                                      6   Partnership, and the Debtor and his ex-wife, Sandhya Shah, jointly own a 20% interest in
                                                                      7   the Partnership. Pursuant to the partnership agreement dated September 5, 1995, each
                                                                      8   partner occupied the Property, conducted their respective business activities at the
                                                                      9   Property, and paid their portion of all property relevant expenses such as mortgage
                                                                     10   payment, property taxes, insurance, utility charges, maintenance, and other Property
  Professional Corporation




                                                                     11   related expenses;
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   (e)    Pursuant to a “Judgment of Dissolution of Marriage” of the Debtor
                                                                     13   and Sandhya Shah dated September 15, 2005, the joint tenancy ownership of their 20%
                                                                     14   interest in the Property was converted to a tenancy-in-common, and, as of July 2005,
SulmeyerKupetz, A




                                                                     15   Sandhya Shah and the Debtor each owned a ten-percent (10%) interest in the Property
                                                                     16   and the Partnership;
                                                                     17                   (f)    On or about September 18, 2014, the Debtor married Xiomara
                                                                     18   Barrera (“Barrera”);
                                                                     19                   (g)    In the Action, Sandhya Shah alleges that, pursuant to a partnership
                                                                     20   agreement dated June 16, 2019 (the “June 2019 Partnership Agreement”), the Debtor
                                                                     21   transferred his 10% interest in the Partnership and the Property to her, and thereby
                                                                     22   Sandhya Shah owns a 20% interest in the Partnership and the Property;
                                                                     23                   (h)    In the Action, Sandhya Shah alleges causes of action for dissolution
                                                                     24   of partnership, accounting, breach of fiduciary duty, fraudulent concealment, constructive
                                                                     25   fraud, conversion, money had and received, and unjust enrichment against Rashmi
                                                                     26   Shah, Kusum Shah, Virendra Shah, and Urvashi Shah (collectively, the Non-Debtor
                                                                     27   Defendants”), however, the Action did not name either the Debtor or Barrera as
                                                                     28   defendants;


                                                                          DAL 2706504v1                                -3-
                                                                     Case 6:20-ap-01169-SY        Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31          Desc
                                                                                                  Main Document    Page 4 of 60


                                                                      1                   (i)   On or about June 16, 2019, the Debtor alleges he critically ill and
                                                                      2   was hospitalized at Kaiser Permanente Hospital with a condition called hepatic
                                                                      3   encephalopathy, which is a decline in brain function that occurs as a result of severe liver
                                                                      4   disease;
                                                                      5                   (j)   The Debtor further alleges that (i) Sandhya Shah did not pay any
                                                                      6   consideration to the Debtor for the alleged transfer of his 10% interest in the Partnership
                                                                      7   and Property to her, (ii) Barrera did not sign or consent to the alleged transfer of the
                                                                      8   Debtor’s interest in the Partnership and the Property, (iii) while the Non-Debtor
                                                                      9   Defendants were visiting the Debtor at the hospital, Sandhya Shah presented the alleged
                                                                     10   June 2019 Partnership Agreement with her signature and the Debtor’s signature and
  Professional Corporation




                                                                     11   requested that the Non-Debtor Defendants sign and agree that “they have no objection to
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   the transfer of this interest from Jayesh Shah to Sandhya Shah,” and (iv) the Non-Debtor
                                                                     13   Defendants did not see the Debtor execute the alleged June 2019 Partnership
                                                                     14   Agreement;
SulmeyerKupetz, A




                                                                     15                   (k)   On August 7, 2020, the Debtor and Barrera caused to be filed their
                                                                     16   “Notice of Proposed Defendants-in-Intervention and Cross Complainants-in-Intervention,
                                                                     17   Jayesh Shah and Xiomara Barrera's Motion for Leave to Intervene and Motion for Leave
                                                                     18   to Intervene” (the “Intervention Motion”) which is currently scheduled for hearing on
                                                                     19   October 8, 2020;
                                                                     20                   (l)   In compliance with Rule 9027(a)(1) of the Federal Rules of
                                                                     21   Bankruptcy Procedure and Local Bankruptcy Rule 9027-1(d), a true and correct copy of
                                                                     22   the Complaint is attached hereto as Exhibit “A”, a true and correct copy of the
                                                                     23   Intervention Motion is attached hereto as Exhibit “B”, and a true and correct copy of the
                                                                     24   state court’s docket is attached hereto as Exhibit “C”;
                                                                     25                   (m)   This “Notice of Removal of State Court Action to United States
                                                                     26   Bankruptcy Court Pursuant to 28 U.S.C. § 1452(a)” (the “Notice of Removal”) is timely
                                                                     27   pursuant to Rule 9027(a)(1) of the Federal Rules of Bankruptcy Procedure since it was
                                                                     28   filed within 90 days after the order for relief in the case;


                                                                          DAL 2706504v1                                 -4-
                                                                     Case 6:20-ap-01169-SY        Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31            Desc
                                                                                                  Main Document    Page 5 of 60


                                                                      1                   (n)   The Action is a civil proceeding arising in or related to the Debtor’s
                                                                      2   bankruptcy case and, therefore, the United States District Court (the “District Court”) has
                                                                      3   original, but not exclusive, jurisdiction of the Action pursuant to 28 U.S.C. § 1334(b);
                                                                      4                   (o)   Since the District Court has jurisdiction of the claims and causes of
                                                                      5   action relating to the Debtor’s interest in the Partnership and the Property, disputes as to
                                                                      6   these claims and causes of action may be removed to the United States District Court for
                                                                      7   the Central District of California pursuant to 28 U.S.C. § 1452(a);
                                                                      8                   (p)   Unless otherwise ordered by the District Court, the removed Action is
                                                                      9   automatically referred to the United States Bankruptcy Court for the Central District of
                                                                     10   California (the “Bankruptcy Court”) pursuant to 28 U.S.C. § 157(a), General Order
  Professional Corporation




                                                                     11   Number 266 of the United States District Court for the Central District of California, and
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   Rule 9027(e)(1) of the Federal Rules of Bankruptcy Procedure;
                                                                     13                   (q)   This Notice of Removal is filed with the clerk of the Bankruptcy
                                                                     14   Court, as required by Local Bankruptcy Rule 9027-1(a);
SulmeyerKupetz, A




                                                                     15                   (r)   Concurrently with the filing of this Notice of Removal, the Trustee
                                                                     16   has caused to be filed his “Notice of Status Conference”;
                                                                     17                   (s)   Upon removal of the Complaint to the Bankruptcy Court, the Action is
                                                                     18   a core proceeding pursuant to, among other things, 28 U.S.C. § 157(b)(2)(A), (H), and
                                                                     19   (O) as (i) it is a matter concerning the administration of the Debtor’s estate since it will
                                                                     20   involve, at a minimum, a determination by the Court of the dispute regarding the Debtor’s
                                                                     21   interest in the Partnership and the Property, (ii) it is a matter involving the determination,
                                                                     22   avoidance, or recovery of a fraudulent conveyance, and (iii) it is a proceeding affecting
                                                                     23   the liquidation of an asset of the estate. Therefore, the Bankruptcy Court may hear and
                                                                     24   determine the Action pursuant to 28 U.S.C. § 157(b)(1); and
                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2706504v1                                -5-
                                                                     Case 6:20-ap-01169-SY       Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31        Desc
                                                                                                 Main Document    Page 6 of 60


                                                                      1                   (t)   Pursuant to Rule 9027(a)(1) of the Federal Rules of Bankruptcy
                                                                      2   Procedure, the Trustee consents to the entry of final orders or judgment by the
                                                                      3   Bankruptcy Court.
                                                                      4   DATED: October 6, 2020                 SulmeyerKupetz
                                                                                                                 A Professional Corporation
                                                                      5

                                                                      6

                                                                      7                                          By: /s/ Daniel A. Lev
                                                                                                                     Daniel A. Lev
                                                                      8                                              (Proposed) Attorneys for Howard B. Grobstein,
                                                                                                                     Chapter 7 Trustee
                                                                      9

                                                                     10
  Professional Corporation




                                                                     11
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12

                                                                     13

                                                                     14
SulmeyerKupetz, A




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2706504v1                               -6-
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 7 of 60




                              EXHIBIT A
                        Case 6:20-ap-01169-SY                         Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31 Desc
                                                                      Main1C/25/201i�t18f&b��ir
E ectmnica!ly FILED by Superior Court of California, County of Los Angeles on
 �                                                                           Document          Page         of 60Officer/Clerk of Court, by $, Campbel1, Deputy C lerk
                                                                                                          Executive
                                                                                                R. Carter,8


                                                       SUM MONS                                                                                               SUM-1 00
                                            (CITA CION JUDICIAL)                                                                   FOR COURT USE ONL Y
                                                                                                                               (SOLO PARA USO DE LA COR TE)

       NOTIC E TO DEFEN DANT: RAS HMI S HAH , VIREN DRA S HAH, KUS UM
       (A V/SO AL DEMANDADO): S HAH , URVAS H I S;iAH , AND DOES 1
        through 1 0 , inclus ive




        YOU ARE BEING SUED BY PLAINTIFF : SANDHYA S HAH
        (LO ESTA DEMANDANDO EL DEMANDANTE):



         NOTICE! You have been sued . The court may decide against you without your being heard unless you respond within 30 days. Read the infonnation
         below.
            You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
         served on the plaintiff A letter or phone ca!I will not protect you. Your written response must be in proper legal form if you want the court to hear your
         case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
         Online Self-Help Center (www.courtinfo.ca.gov/selfhe/p), your county law library, or the courthouse nearest you . If you cannot pay the filing fee, ask
         the court clerk for a fee waiver fonn . If you do not file your res i:::onse on time, you may lose the case by default, and your wages, money, and property
         may be taken without further warning from the court.
            There are other legal requirements. You may want to cal! an attorney right away. If you do not know an attorney, you may want to catl an attorney
         referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
         these nonprofi t groups at the California Legal Services Web site (wwwJawhefpca/ifornia.org}, the California Courts Online Self-Help Center
         (www. courtinfo.ca. gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
         costs on any settl ement or arbitration award of $ 1 0,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
         1A VISO! Lo han demandado. Si no responde dentro de 30 dfas, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
         contlnuaci6n
           Tiene 30 DIAS DE GALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
         carte y hacer que se entregue una copia al demandanfe. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrifo tiene que estar
         en formato legal correcto si desea que pracesen su caso en fa corte. Es posible que haya un formufario que usted pueda usar para su respuesta.
         Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
         bib!ioteca de !eyes de su condado o en la carte que le quede mas cerca. Si n o puede pagar la cuata de presentaci6n, pida al secrefario de la carte
         que le de vn formulario de exenci6n de page de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso par incumplimienta y la corte le
         podra quitar su sue/do, dinero y bienes sin mas advertencia.
           Hay otros requisitos legates. Es recomendable que /Jame a un abogado inmediatamente. Si no conoce a un abogado, puede flamar a un servicio de
         remisi6n a abogados. Si no puede pagar a un abogado, es posibfe que cumpla con las requisitos para obtener servicios legales gratuitos de un
         programa de servicios legates sin fines de fucro. Puede encon/rar estos grupos sin fines de lucro en el sitio web de California Legal Services,
         {www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (WNw.sucorte.ca .gov) a poniendose en contacto con la corte o el
         colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y las costos exentos por imponer un gravamen sobre
         cua!quier recuperaci6n de $ 1 0, 000 6 mas de valor recibida medianle un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
         pa ar el ravamen de la carte antes de que la carte pueda desechar el caso.
           e name an a ress o t e cou 1s:
        (El nombre y direcci6n de la carte es):
        LOS ANGELES COUNTY S U PERI OR COURT
        2 0 0 W . Compton B l vd .
        Compt on, CA 9 0 2 2 0
        SOUTH CENTRAL DI STRICT
        The name, address, and telephone number o f plaintiffs attorney, or plaintiff without a n attorney, is:
        (El nombre, la direcci6n y el ntimero de telefono de/ abogado de/ demandante, o de/ demandante que no tiene abogado, es):
        ROBERT M . ORR            (# 90039)                                                                    ( 5 6 2 ) 5 9 4 -7 8 0 0    Fax : 1 5 6 2 1    594 - 7 8 3 3
        At torney at Law
        6 7 0 0 E . Pa c i f i c Coas t Hwy . , S ui t e 2 8 5
        Long l;l�,;;._ch O CA 9 0 8 0 3
        DATE:1 llf L�/2 HI                                                       Clerk, by ____.:::
                                                                                                S.::: r�:..:a::....::
                                                                                                    a.:..:       C.:::  m..:,:P:..::b:..:ec:.:1 1_____ , De p u ty
                                                                                                                      a.:..:
        (Fecha)             Sh erri R. Carter Executive Officer i Clerk of Court (Secretario)                                                            (Adjunto)
        (For proof of service of this summons, use Proof of Service of Summons (form POS-01 0).)
        (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                              N         TO THE PERSON SERVED: You are served
                                              1 . � as an individual defendant.
                                             2. L_J as the person sued under the fictitious name of (specify):

                                                  3.   L._J   on behalf of (specify):

                                                       under:    D CCP 4 1 6 . 1 0 (corporation)              D CCP 41 6.60 (minor)
                                                                 CJ   CCP 4 1 6.20 (defunct corporation)      D CCP 41 6.70 (conservatee)
                                                                 [__J CCP 416.40 (association or partnership) D CCP 41 6.90 (authorized person)
                                                                 D other (specify):
                                                  4.   D      by personal delivery on (date):                                                                       Page 1 of 1
         Form Adopted for Mandatory Use                                             SUMMONS                                               Code of Civil Procedure §§ 41 2.20, 465
           Judic1at Council of California
                                                                                                                    So�s-
          SUM-100 [Rev. July 1, 2009]
                                                                                                                      1'.<h, Plus
                                                                                                                                              EXHIBIT A 007
                       Case 6:20-ap-01169-SY                           Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                                                  Desc
Electron1�al!y FILED by Superior Court of California, County of Los Angeies on 10/25/2019 09:16 AM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Campbell,Deputy Clerk
                                                                                       19CMCP00179
                                                                       Main Document    Page 9 of 60
                                        Assigned for al! purposes to: Compton Courthouse, Judicial Officer: Maurice Leiter




                        1       ROBERT M. ORR    Bar# 90039
                                Attorney at Law
                       2        6700 E. Pacific Coast Hwy., Suite 285
                                Long Beach, California 90803
                        3
                                Telephone:                          (562) 594-7800
                       4        Facsimile:                          (562) 594-7833
                                Attorneys for Plaintiff,
                        5       SANDHYA SHAH
                       6

                        7

                        8
                                                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                        9                            COUNTY OF LOS ANGELES, SOUTH CENTRAL DISTRICT
                      10

                      11
                                 SANDHYA SHAH,                                                     ) Case No.               I 9 c.mc..Poo I 'l 9
                     12
                                                                   Plaintiff,
                                                              ) COMPLAINT   FOR   DISSOLUTION   OF
                                                                PARTNERSHIP, ACCOUNTING, BREACH OF
                      13         -vs-                         ) ORAL CONTRACT, BREACH OF FIDUCIARY
                                                              ) DUTY ,  FRAUDULENT    CONCEALMENT,
                      14         RASHMI SHAH, VIRENDRA SHAH,) CONSTRUCTIVE FRAUD, CONVERSION,
                                 KUSOM SHAH, URVASHI SHAH, AND) AND MONEY HAD AND RECEIVED, UNJUST
                      15         DOES 1 through 10, inclusive,) ENRICHMENT
                      16                                           Defendants.                      )

                     17          ______________ )
                     18

                      19                     Plaintiff, SANDHYA SHAH, hereby alleges as follows:
                      20                     1.         Plaintiff is, and at all times herein mentioned was, an
                      21         indi victual               residing in the                             City      of       Cerritos,               County            of      Los
                      22         Angeles, State of California.
                      23                     2.         Defendant RASHMI SHAH (hereinafter "RASHMI") is, and at
                      24         all times herein me:-itioned was,                                                a resident                  of the State of
                      25         California and doing business in the County of Los Angeles, State
                      26         of California.
                      27                     3.         Defendant VIRENDRA SHAH (hereinafter "VIRENDRA") is, and
                      28         at all times herein mentioned was,                                                   a resident of the State of

                                                     COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.

                                                                                                                                                       EXHIBIT A 008
 Case 6:20-ap-01169-SY     Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                           Main Document    Page 10 of 60


 1   California and doing business in the County of Los Angeles, State
 2   of California.
 3          4.       Defendant KOSOM SHAH (hereinafter "KOSOM")        is, and at
 4   all times herein         mentioned was,     a resident of the State of
 5   California and doing business in the County of Los Angeles, State
 6   of California.
 7          5.       Defendant ORVASHI SHAH (hereinafter "RRVASHI") is, and
 8   at all times herein mentioned was, a resident of the State of
 9   California and doing business in the County of Los Angeles, State
10   of California.
11          6.       Plaintiff is not aware of the true names and capacities,
12   whether      individual,      associate,     partnership,     corporate       or
13   otherwise, of the defendants sued herein as DOES 1 through 10,
14   inclusive, and therefore sues said defendants by such fictitious
15   names.      Plaintiff is informed and believes, and thereon alleges,
16   that     each    of   said fictitiously     named   defendants    is   legally
17   responsible in some rranner for the damages suffered by plaintiff
18   as hereinafter alleged.          Plaintiff will amend this complaint to
19   state the true names and capacities of said defendants when the
20   same have been ascertained.
21          7.       Plaintiff is informed and believes, and thereon alleges,
22   that each of the defendants sued herein as DOES 1 through 10,
23   inclusive, is, and at all times herein mentioned was, the agent,
24   employee,       partner or associate of the other defendants sued
25   herein, and that in doing the things hereinafter alleged, each of
26   said defendants was acting within the course and scope of said
27   agency,     employment,    partnership or association,         and with the
28   knowledge, permission, consent and/or ratification of their co-

                 COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                   EXHIBIT A 009
 Case 6:20-ap-01169-SY       Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31           Desc
                             Main Document    Page 11 of 60


 1   defendants.
 2          8.      From the period of at least January of 2014 to the
 3   present, and in the County of Los Angeles,                       State of California,
 4   defendants, and each of them, knowingly and wilfully conspired and
 5   agreed amongst themselves to cause damage to plaintiff by engaging
 6   in conduct constituting a breach of fiduciary duty, fraudulent
 7   concealment, constructive fraud, conversion, and unjust enrichment
 8   as further alleged herein.
 9          9.     Pursuant         to    the    aforementioned       conspiracy,      and     in
10   furtherance thereof,                defendants,       and each of them,         acted in
11   accordance with such conspiracy for the specific purpose, motive
12   and objective, and with the effect, of causing serious harm to
13   plaintiff.        Defendants, and each of them, did the acts and things
14   herein alleged pursuant to, and in furtherance of said conspiracy
15   and agreement.            Defendants,          and each of them,          furthered the
16   conspiracy        by      cooperating          with     and/or     lending      aid     and
17   encouragement to and/or ratifying and adopting the acts of each
18   other defendant.           Moreover, defendants, and each of them,                      knew
19   that   such       conduct          constituted    a    breach    of   fiduciary       duty,
20   fraudulent concealment, constructive fraud, unjust enrichment and
21   conversion.
22          10.    On or about August 9, 1995, by way of an oral agreement
23   evidenced      by      real        estate   purchase     and     transfer     documents,
24   plaintiff's predecessor-in-interest,                    Jayesh Shah,        as a twenty­
25   percent (20%) owner, formed an at-will partnership to purchase and
26   then lease and/or rent for profit certain commercial real property
27   located      at     821       E.     Artesia     Boulevard,       Carson,     California
28   (hereinafter        the     "Artesia        Boulevard     Property n ).       Plaintiff,

                  COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                               EXHIBIT A 010
 Case 6:20-ap-01169-SY    Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31      Desc
                          Main Document    Page 12 of 60


 1   pursuant to her marriage and subsequent divorce to Jayesh Shah,
 2   acquired a ten-percent        (10%) interest in the partnership in or
 3   about the year 2005,         and was thereby thereafter entitled to
 4   receive ten-percent        (10%)   of the net profits earned from the
 5   leasing and/or renting of the Artesia Boulevard Property. Pursuant
 6   to the aforementioned oral agreement, defendants RASHMI, KUSUM,
 7   VIRENDRA, and URVASHI were to manage and/or control the Artesia
 8   Boulevard Property, and to account for all money received and
 9   spent with respect to leasing and/or renting said property, and to
10   provide plaintiff with sufficient information in order to enable
11   her to calculate her share of the net profits earned from said
12   leasing and/or renting activity.
13         11.    On or about June 16, 2019, in the County of Los Angeles,
14   State of California, plaintiff, Jayesh Shah, and the defendants
15   herein entered into a written agreement whereby the ten-percent
16   (10%) interest in the partnership still held by Jayesh Shah was
17   transferred to plaintiff, resulting in her owning a twenty-percent
18   (20%) interest in and to the aforementioned partnership.                   A true
19   and   correct     copy of said Agreement is attached hereto,                      and
20   incorporated herein by reference, as Exhibit �A.ff                  As a result,
21   plaintiff became the owner of a twenty-percent (20%) interest in
22   the partnership, and entitled to receive twenty-percent (20%) of
23   the net profits of the partnership.
24         12.    Since    at   least   January    of   2014      to    the   present,
25   defendants have failed and refused,            and continue to fail and
26   refuse, to pay plaintiff any share of the net profits earned from
27   leasing and/or renting the Artesia Boulevard Property, even though
28   plaintiff has demanded that they pay her the same.                  Plaintiff is

                 COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                       EXHIBIT A 011
 Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                         Main Document    Page 13 of 60


 1   informed and believes, and thereon alleges, that defendants have
 2   taken more than their agreed upon share of said net profits.
 3        13.     Furthermore,    from on or about January of 2014 to the
 4   present, defendants have failed and refused, and continue to fail
 5   and refuse,     to furnish plaintiff with an accounting of the
 6   monetary receipts and expenditures relating to the leasing and/or
 7   renting of the Artesia Boulevard Property, even though plaintiff
 8   has demanded the same.        Plaintiff is informed and believes, and
 9   thereon alleges,      that defendants have refused to provide said
10   information in order to conceal their misappropriation of net
11   profits.
12        14.     In addition, from on or about January of 2014 to the
13   present,    defendants      have   rented,   leased    or   otherwise    made
14   available to themselves, the use and possession of the Artesia
15   Boulevard Property for their own purposes, businesses and profits,
16   to the exclusion of plaintiff.        Plaintiff is further informed and
17   believes, and thereon alleges, that defendants have, during this
18   time, not paid the partnership the fair rental value for the use
19   and possession of said property,             and have instead paid the
20   partnership less than twenty-percent           (20%)   of the fair market
21   rental value.
22        15.     Because defendants have         failed and     refused to       pay
23   plaintiff her share of the net profits earned from the leasing
24   and/or renting of the Artesia Boulevard Property, or to supply
25   plaintiff with an accounting of said net profits, or to pay the
26   fair market value for their use and possession of said property,
27   plaintiff has demanded that defendants purchase her share of the
28   Artesia Boulevard Property, or sell said property and dissolve the

                COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                  EXHIBIT A 012
 Case 6:20-ap-01169-SY     Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                Desc
                           Main Document    Page 14 of 60


 1   partnership, but defendants have refused, and continue to refuse,
 2   to do so.
 3                                  FIRST CAUSE OF ACTION
 4                 (Dissolution of General At-Will Partnership
 5                     Pursuant to Ca2i£ornia Corporations Code
 6                                        Section 16801)
 7         16.    Plaintiff         refers    to,     and    incorporates             herein      by
 8   reference, paragraphs 1 through 15 of this complaint.
 9         17.     Plaintiff        has   performed        all     terms      and     conditions
10   required     of    her    to    be    performed        as     a    partner       under       the
11   aforementioned       Partnership Agreement,                 except      those     terms and
12   conditions she may have been prevented or excused from performing
13   by reason of the actions of defendants as alleged herein.
14         18.     Plaintiff is informed and believes, and thereon alleges,
15   that by reason of the actions described herein,                               the economic
16   purpose     of     the   partnership       is     likely          to    be     unreasonably
17   frustrated.         Plaintiff is further informed and believes,                              and
18   thereon alleges, that defendants have engaged in conduct related
19   to   the    partnership         business       that    makes       it    not     reasonably
20   practicable for plaintiff to carry on the business in continued
21   partnership with defendants.               Plaintiff is further informed and
22   believes, and thereon alleges, that it is not otherwise reasonably
23   practicable to carry on the partnership business in conformity
24   with the Partnership Agreement.                Accordingly, plaintiff contends
25   that she is entitled to have the partnership dissolved, and its
26   business be wound up.           Plaintiff is further informed and believes,
27   and thereon alleges, that defendants dispute said contention.                                 As
28   a result, a justiciable controversy exists between plaintiff on

                 COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                                  EXHIBIT A 013
     Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31    Desc
                             Main Document    Page 15 of 60


 1      the one hand,        and defendants on the other hand,             for which a
 2      judicial determination of the rights and duties of the parties is
 3      required and appropriare.
 4            19.    Accordingly, plaintiff requests a judicial deterrfcination
 5      that she is entitled to have the partnership dissolved, and its
 6      business wound        up,   pursuant to      California     Corporations     Code
 7      Section 16801 (5).
 8            20.     Based on the allegations set forth herein, plaintiff
 9      hereby applies to this court for an order of judicial supervision
10      of the dissolution, winding up, and termination of the partnership
11      between her and defendants.
12                                  SECOND CAUSE OF ACTION
13                                       (Accounting)
14            21.     Plaintiff     refers   to,     and    incorporates    herein      by
15      reference,     paragraphs 1 through 16,            and 17 through 20 of this
16      complaint.
17            22.     Pursuant to the Partnership Agreement, as alleged above,
18      plaintiff was, and is, entitled to ten-percent (10%) of the net
19      profits earned from leasing and/or renting the Artesia Boulevard
20      Property from on and after the time she became a ten-percent (10%)
21      owner of an interest in the partnership, and is further entitled
22      to twenty-percent (20%) of the net profits earned from leasing
23      and/or renting the Artesia Boulevard Property from on and after
24      June 16, 2019, when she became the owner of a twenty-percent (20%)
25      interest in the partnership.               Because defendants are in sole
26      possession      of    the    financial     information      relating   to     the
27      partnership, plaintiff is unable to ascertain her interest in said
28      net profits over the past five              (5)    years.    Furthermore,    even

                    COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                        EXHIBIT A 014
 Case 6:20-ap-01169-SY      Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31            Desc
                            Main Document    Page 16 of 60


 1   though plaintiff has demanded that defendants account to her for
 2   said net profits,           as they are required to do under California
 3   Corporations       Code      Section    16404,        and    to     provide    her   with
 4   information regarding the financial condition of the partnership
 5   business as they are required to do under Corporations                                 Code
 6   Section       16503,    and    further       to   allow       her    to    examine      the
 7   partnership's books and records as they are required to do under
 8   California       Corporation's     Code        Section      16403,    defendants     have
 9   failed and refused, and continue to fail and refuse, to comply
10   with said demands.             Plaintiff is informed and believes,                      and
11   thereon alleges, that defendants have misappropriated net profits
12   of    the    partnership      business       in   excess      of     their    respective
13   interests in said profits, and/or have concealed the same.
14          23.     Plaintiff is further informed and believes, and thereon
15   alleges, that defendants have taken advantage of the partnership
16   for    their     own    benefit,       and     have     wrongfully        deprived      the
17   partnership of income and revenue rightfully due to it, by renting
18   and/or leasing the Artesia Boulevard Property to themselves at a
19   rate that is less than twenty-percent (20%) of the fair market
20   value rental        rate.      Accordingly,        plaintiff         requests that in
21   providing an accounting to her, defendants should be required to
22   account for and pay the rental income of which they have deprived
23   the partnership, and particularly have deprived plaintiff, as to
24   her twenty-percent (20%) interest.
25                                 THIRD CAUSE OF ACTION
26                                (Breach of Oral Contract)
27          24.     Plaintiff      refers     to,      and    incorporates         herein      by
28   reference, paragraphs 1 through 16, 17 through 20, and 22 through

                  COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                               EXHIBIT A 015
 Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31    Desc
                         Main Document    Page 17 of 60


 1   23 of this complaint.
 2        25.    As described above, there has, since approximately 1995,
 3   existed an oral at-will partnership to purchase and then lease
 4   and/or rent the Artesia Boulevard Property for profit.
 5        26.     Plaintiff    has   performed    all     terms   and   conditions
 6   required of her as a partner under the aforementioned Agreement,
 7   except such terms and conditions as she has been prevented or
 8   excused from performing by reason of the actions of defendants as
 9   alleged herein.
10        27.     Plaintiff is informed and believes, and thereon alleges,
11   that defendants have breached the aforementioned oral Partnership
12   Agreement by depriving the partnership of net profits that would
13   have been earned from           leasing/renting the      Artesia     Boulevard
14   Property out at fair market rental value, by misappropriating net
15   profits earned from the leasing and/or renting of said property,
16   by concealing said net profits, and by failing and refusing to pay
17   plaintiff her rightful share of said net profits, and further by
18   failing and refusing to provide plaintiff with an accounting of
19   said net profits.
20        28.    As a proximate result of the aforementioned breaches of
21   contract by defendants, plaintiff has sustained economic damages
22   in an amount to be determined at Trial, but in no event less than
23   $100,000.00, plus prejudgment interest at the legal rate thereon.
24                             FOURTH CAUSE OF ACTION
25                            (Breach of Fiduciary Duty)
26        29.     Plaintiff    refers    to,   and      incorporates    herein     by
27   reference, paragraphs 1 through 16, 17 through 20, 22 through 23,
28   and 25 through 27 of this complaint.

                COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                   EXHIBIT A 016
     Case 6:20-ap-01169-SY          Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31     Desc
                                    Main Document    Page 18 of 60


 1              30.    At all times relevant herein, because plaintiff and the
 2      defendants were all partners in the aforementioned partnership
 3      which     owns        the    Artesia    Boulevard      Property,    defendants      owed
 4      plaintiff fiduciary duties of loyalty, care and good faith.
 5              31.    Plaintiff is informed and believes, and thereon alleges,
 6      that defendants have breached their fiduciary duties to her by,
 7      among other things:
 8                      (a)        Self-dealing to the detriment of the partnership
 9      and to the detriment of plaintiff, in that they have rented and/or
10      leased the Artesia Boulevard Property to themselves at a rate that
11      is less than twenty-percent (20%) of the fair market rental value
12      of the same;
13                      (b)        Misappropriating    net     profits     earned    from     the
14      leasing and/or renting of the Artesia Boulevard Property,                              in
15      excess of their respective share of said profits;
16                      (c)        Concealing the net profits of the partnership;
17                      (d)        Failing to pay plaintiff her rightful share of the
18      net profits of the partnership; and
19                      (e)        Failing and refusing to account for the financial
20      affairs and net profits of the partnership.
21              32.    As      a    proximate    result   of    the   wrongful      conduct    of
22      defendants, as alleged herein, plaintiff has sustained economic
23      damages in an amount to be determined at Trial, but in no event
24      less than $100,000.00,               plus prejudgment interest at the legal
25      rate.
26              33.     Plaintiff is informed and believes, and thereon alleges,
27      that,    in doing the things herein alleged, defendants have acted
28      wilfully and maliciously, and with an intent to injure, vex and

                      COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                              EXHIBIT A 017
 Case 6:20-ap-01169-SY        Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31       Desc
                              Main Document    Page 19 of 60


 1   annoy plaintiff, so as to constitute oppression, fraud and malice
 2   within       the    meaning    of    California       Civil    Code   Section    3294.
 3   Accordingly,        plaintiff       is entitled to an award of exemplary
 4   damages against defendants in an amount sufficient to punish and
 5   detour them from engaging in such conduct in the future,                              as
 6   determined by the court.
 7                                  FIFTH CAUSE OF ACTION
 8                                 (Fraudulent Concealment)
 9          34.     Plaintiff      refers      to,    and    incorporates        herein    by
10   reference, paragraphs 1 through 16, 17 through 20, 22 through 23,
11   25 through 27, and 30 through 31 of this complaint.
12          35.     Despite the partnership relationship, described herein,
13   that     exists     between       plaintiff     and    defendants,     plaintiff      is
14   informed and believes that defendants have, over the past five (5)
15   years,       intentionally failed to disclose to plaintiff the net
16   profits earned from the lease/rental of the Artesia Boulevard
17   Property, and have prevented plaintiff from discovering said facts
18   by refusing her access to the partnership books and records, such
19   that     plaintiff        could     not   possibly      know     of   the    concealed
20   information.
21          36.     Plaintiff is informed and believes, and thereon alleges,
22   that defendants intended to deceive plaintiff by concealing the
23   aforementioned information, and that had the concealed information
24   been disclosed, plaintiff could have taken reasonable measures to
25   protect herself.
26          37.     As    a   proximate result        of    the     wrongful     conduct of
27   defendants, as alleged herein, plaintiff has sustained economic
28   damages in an amount to be determined at Trial, but in no event

                  COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                           EXHIBIT A 018
 Case 6:20-ap-01169-SY         Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31           Desc
                               Main Document    Page 20 of 60


 1   less than $100,000. CO,               plus prejudgment interest at the legal
 2   rate.
 3           38.     Plaintiff is informed and believes, and thereon alleges,
 4   that, in doing the tjings herein alleged, defendants have acted
 5   wilfully and maliciously, and with an intent to injure, vex and
 6   annoy plaintiff, so as to constitute oppression, fraud and malice
 7   within        the    meaning     of    California       Civil     Code    Section      3294.
 8   Accordingly,         plaintiff is entitled to              an     award of exemplary
 9   damages against defendants in an amount sufficient to punish and
10   detour them from enc:,aging in such conduct in the future,                                as
11   determined by the court.
12                                    SIXTH CAUSE OF ACTION
13                                    (Constructive Fraud)
14           39.     Plaintiff       refers     to,    and     incorporates          herein    by
15   reference, paragraphs 1 through 16, 17 through 20, 22 through 23,
16   25 through 27, 30 through 31, and 35 through 36 of this complaint.
17           40.     Defendants        were     fiduciaries          toward    plaintiff       in
18   connection with the partnership business,                         as alleged herein.
19   Plaintiff is informed and believes,                     and thereon alleges,             that
20   defendants nonetheless misled plaintiff by failing to provide her
21   with     complete         and   accurate    information          that    they    possessed
22   relating to the net profits earned from leasing and/or renting the
23   Artesia Boulevard Prcperty.                Defendants knew, or at least should
24   have     known,       that      plaintiff    did    not     have        access    to     said
25   information.
26           41.     As    a   proximate      result    of the        wrongful       conduct    of
27   defendants, as alleged herein, plaintiff has sustained economic
28   damages in an amount to be determined at Trial, but in no event

                   COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                               EXHIBIT A 019
 Case 6:20-ap-01169-SY       Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31       Desc
                             Main Document    Page 21 of 60


 1   less than $100,000.00,                 plus prejudgrc,ent interest at the legal
 2   rate.
 3           42.      Plaintiff is informed and believes, and thereon alleges,
 4   that, in doing the things herein alleged, defendants have acted
 5   wilfully and maliciously, and with an intent to injure, vex and
 6   annoy plaintiff, so as to constitute oppression, fraud and malice
 7   within         the   meaning      of    California    Civil   Code    Section   3294.
 8   Accordingly,         plaintiff is entitled to an award of exemplary
 9   damages against defendants in an amount sufficient to punish and
10   detour them from engaging in such conduct in the future,                              as
11   determined by the court.
12                                  SEVENTH CAUSE OF ACTION
13                                            (Conversion)
14           4 3.     Plaintiff     refers       to,    and    incorporates    herein      by
15   reference, paragraphs 1 through 16, 17 through 20, 22 through 23,
16   25 through 27,          30 through 31,            35 through 36,     and 40 of this
17   complaint.
18           44.      From the time of plaintiff's divorce from Jayesh Shah in
19   or about 2005, she has had a right to possess ten-percent (10%) of
20   the net profits earned from leasing and/or renting the Artesia
21   Boulevard Property, as alleged above.                    From on and after June 16,
22   2019, plaintiff has had a right to possess twenty-percent (20%) of
23   the net profits earned from leasing and/or renting said property,
24   as alleged above.            Plaintiff is informed and believes, and there
25   on alleges, that defendants have substantially interfered with her
26   property         interest    in    said     net profits,      by   knowingly and/or
27   intentionally taking possession of said profits and refusing to
28   pay them to plaintiff,                  despite her      demands therefor.         This

                    COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                           EXHIBIT A 020
 Case 6:20-ap-01169-SY         Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31      Desc
                               Main Document    Page 22 of 60


 1   wrongful conduct was cornrr,itted without plaintiff's consent.
 2           45.      As   a   proximate      result   of the        wrongful   conduct of
 3   defendants, as alleged herein, plaintiff has sustained economic
 4   damages in an amount to be determined at Trial, but in no event
 5   less than $100,000.00,                plus prejudgment interest at the legal
 6   rate.
 7           4 6.     Plaintiff is informed and believes, and thereon alleges,
 8   that, in doing the things herein alleged, defendants have acted
 9   wilfully and maliciously, and with an intent to injure, vex and
10   annoy plaintiff, so as to constitute oppression, fraud and malice
11   within         the    meaning    of    California       Civil   Code   Section   3294.
12   Accordingly,          plaintiff is entitled to an award of exemplary
13   damages against defendants in an amount sufficient to punish and
14   detour them from engaging in such conduct in the future,                               as
15   determined by the court.
16                                   EIGHTH CAUSE OF ACTION
17                                   (Money Had and Received)
18           47.      Plaintiff      refers     to,    and     incorporates     herein      by
19   reference, paragraphs 1 through 16, 17 through 20, 22 through 23,
20   25 through 27, 30 through 31, 35 through 36, 40, and 44 of this
21   complaint.
22           48.      Within the last two (2) years, defendants have become
23   indebted to plaintiff in the sums described above, for money had
24   and received by them for the use and benefit of plaintiff.
25           4 9.     The whole of these sums has not been paid, al though
26   demand therefor has been made, and there is now due, owing and
27   unpaid the sums set forth above, in an amount to be proven at
28   Trial, but no less than $100,000.00.

                    COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                            EXHIBIT A 021
 Case 6:20-ap-01169-SY     Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31            Desc
                           Main Document    Page 23 of 60


 1                                  NINTH CAUSE OF ACTION
 2                                     (Unjust Enrichment)
 3        50.     Plaintiff        refers      to,     and   incorporates      herein       by
 4   reference, paragraphs 1 through 16, 17 through 20, 22 through 23,
 5   25 through 27,            30 through 31,        35 through 36,      40,   44,   and 48
 6   through 49 of this complaint.
 7        51.     As described herein, defendants have rented/leased the
 8   Artesia Boulevard Property to themselves for their own business
 9   purposes, use and possession, at a rate that is less than twenty­
10   percent     (20%)    of the fair market value rental rate for said
11   property.        This       has   enabled       defendants   to    unjustly      enrich
12   themselves at the expense of the partnership, and at plaintiff's
13   expense     to      the     extent   of     her    ownership      interest      in     the
14   partnership.        Said unjust enrichment has been ongoing for at least
15   the past five (5) years.             Furthermore, defendants have wrongfully
16   concealed said unjust enrichment from plaintiff as described
17   herein.
18        52.     Based on the foregoing, defendants have been unjustly
19   enriched, at plaintiff's expense, in an amount to be determined at
20   Trial, but in no event less than $100,000.00, plus prejudgment
21   interest at the legal rate.
22        WHEREFORE, defendant prays for judgment herein as follows:
23                              ON THE FIRST CAUSE OF ACTION
24        1.      For a judicial determination,               declaration and decree
25                that plaintiff has a right, based on the facts alleged
26                herein, to have the subject partnership dissolved;
27        2.      For an Order directing or confirming the dissolution of
28                the partnership, and fixing the date of dissolution;

                COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                          EXHIBIT A 022
 Case 6:20-ap-01169-SY    Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                          Main Document    Page 24 of 60


 1        3.     For     judicial supervision of      the winding     up of the
 2               business affairs of the partnership; and
 3        ,.     For a final Judgment terminating the partnership.
 4                         ON THE SECOND CAUSE OF ACTION
 5        1.     For an Order that an accounting be taken of the net
 6              profits earned from the leasing and/or renting of the
 7              Artesia Boulevard Property from 1/11/14 to the present;
 8               and
 9        2.     For a further Order that an accounting be taken of the
10              net profits that should have            been earned        from the
11              leasing and/or renting of the Artesia Boulevard Property
12              from 1/1/14 to the present, had defendants been paying
13              the fair market rental value for the same.
14                          ON THE THIRD CAUSE OF ACTION
15        1.     For damages in an amount according to proof, but no less
16              than $100,C00.00.
17                         ON THE FOURTH CAUSE OF ACTION
18        1.     For damages in an amount according to proof, but no less
19              than $100,C00.00;
20        2.     For general non-economic damages in an amount according
21               to proof; and
22        3.     For punitive and exemplary damages, to be determined by
23              the Court.
24                          ON THE FIFTH CAUSE OF ACTION
25        1.     For damages in an amount according to proof, but no less
26              than $100,C00.00;
27        2.     For general non-economic damages in an amount according
28               to proof; and

               COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                  EXHIBIT A 023
 Case 6:20-ap-01169-SY      Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                            Main Document    Page 25 of 60


 1           3.     For punitive and exemplary damages, to be determined by
 2                  the Court.
 3                            ON THE SIXTH CAUSE OF ACTION
 4           1.     For damages in an amount according to proof, but no less
 5                  than $100,000.00;
 6           2.     For general non-economic damages in an amount according
 7                  to proof; and
 8           3.     For punitive and exemplary damages, to be determined by
 9                 the Court.
10                           ON THE SEVENTH CAUSE OF ACTION
11           1.     For damages in an amount according to proof, but no less
12                 than $100,000.00;
13           2.     For general non-economic damages in an amount according
14                 to proof; and
15           3.     For punitive and exemplary damages, to be determined by
16                 the Court.
17                           ON THE EIGHTH CAUSE OF ACTION
18           1.     For damages in an amount according to proof, but no less
19                 than $100,000.00.
20                            ON THE NINTH CAUSE OF ACTION
21           1.     For damages in an amount according to proof, but no less
22                 than $100,000.00.
23                               ON ALL CAUSES OF ACTION
24           1.     For prejudgment interest at the legal rate, according to
25                 proof;
26           2.     For costs of suit herein incurred; and
27   I I I
28   I I I

                  COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                    EXHIBIT A 024
 Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                         Main Document    Page 26 of 60


 1         3.     For such other and further relief as the Court may deem
 2                just and proper.
 3

 4   DATED:       October 24, 2019
 5

 6                                        ROBERT M. ORR
                                          Attorney for Plaintiff,
 7                                        SANDHYA SHAH
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                COMPLAINT FOR DISSOLUTION OF PARTNERSHIP, ETC.
                                                                 EXHIBIT A 025
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 27 of 60




                                       Ex. "A"
                                                                EXHIBIT A 026
Case 6:20-ap-01169-SY         Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                       Desc
                              Main Document    Page 28 of 60



                                    PAIH'\ERHIP AGREE\1£!',T

               THIS AGREEME'\T is macie by and bct\\een Rashmi Shah and Kusum Shah
     husbJ.nJ and -...,-ifo, who together hold a sixty percent (60�'0) partnership i :1 terest,
     \'irendra Shah and Urvashi Shah, husband and "ifo, who together hold a tweory
     percent (20%) pannership interest. Jayesh Shah a single ma'l, \\ho holds a ten percent
     partnership ( I 0'�'0) interest and Sandhya Shah a single woman, v,-ho holds a ten percent
     ( l 0%) pannership interest in Shah A.rtesia RE Partnership, hereinafter referred t0 as
     '"Pannership1   ·,



               \\1!EREAS, this '·Pannership" O\rns Real Property located at 821 East Artesia
     B!vd., Carson CA 90746.
               WHEREAS aH parties agree that Par:ner Jayesh Shah knowingly and \\illing;y
     shall, for no compensation� forgo his ten pc:rcent ( 1 O�·-Q) in:.ercst in the '·partnership 1 l n
                                                                                                   '



     farnr of Sandhya Shah, who upon the execution of this agreement shall hold a twenty

      "'
     percent (20'/I,) interest in the partnc:rship.
               FURTHERMORE, all partners agree that they ha,;e no objection to Le t,ansfer of
     this imcrestfrom .fayesh Shah to Sandhya Shah.
               This Agreement shall be binding upon and inure to the benefit ofti'le parties, frteir
     succ;:.'ssors, assigns and personal representatives.
     E�'f5d�is_l' trdayof�
                         ✓<.! Ni..2019at              Jlcv,l:,,y     �· '+LJE
                                                                   Cl=
     . .   �                         .                             ·¥_ �<-£_
           Rashmi Sh't-                                                Kusum Shah

                                                                     ,/,t, ...., L \t -�
                                                                            Urvashi Shah

                   \,' �.
                   ------
           '-.Jayesh Shah




                                                                                        EXHIBIT A 027
Case 6:20-ap-01169-SY           Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                            Desc
                                Main Document    Page 29 of 60




                                   ACKNOWLEDGMENT


  A notary public or other officer completing this
  certificate verifies only the identity of the individual
  who signed the document to which this certificate is
  attached, and not the truthfulness, accuracy, or
  validity of that document.
State of California
County of           Los Angeles


on    June 16th 2019                  before me, Sunil C. Shah Notary Public
                                                    (insert name and title of the officer)

personally appeared Jayesh Shah and Sandhya Shah
who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California L�at the foregoing
paragraph is true and correct.
                                                                        •      SUNIL C. SHAH
                                                                                CCMM I 223/l898           I:
WITNESS my hand and official seal.                               g:Ii        NOTAAY Ft.'8L.'C • CA.Uf'OMfiA �
                                                                             LOS ANCEL.ES COUNTY     -"
                                                                            Comm. Exp MAY 18 .. 2022


Signature ....   £�___
        ..._____..         c_
                           ___    J::;,_t_�----         (Seal)




                                                                                           EXHIBIT A 028
Case 6:20-ap-01169-SY            Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                                 Desc
                                 Main Document    Page 30 of 60




                                    ACKNOWLEDGMENT


 I A notary public or other officer completing this
   certificate verifies only the identity of the individual
   who signed the document to which this certificate is
   attached, and not the truthfulness, accuracy, or
   validity of that document
State of California
County of           Los Angeles


on   ------------
      June 16th 2019 before me                       Sunil C. Shah Notary Public
                                                        (insert name and title of the officer)

personally appeared Rashmi Shah, Kusum Shah, Virendra Shah and Urvashi Shah
who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.




                                                                   19-·
I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.

                                                                                    SUNIL C. SHAH . ►
WITNESS my hand and official seal.
                                                                   J
                                                                    �..
                                                                   iu   · ·            COMM # 2238898           l:
                                                                                  NOT ARY P\..'iillC • CAUf'CftmA �
                                                                              ,    LOSA,SGELES COUNTY           -;'
                                                                   'I             Comm Eq MAY 18, 2022           r
                                                                   YY    TT       YY     T   TYTY          T    T

Signature
       �
               Q                                         (Seal)




                                                                                                 EXHIBIT A 029
            Case 6:20-ap-01169-SY                    Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                                           Desc
                                                     Main Document    Page 31 of 60
                                          VERIFICATION
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
          J have read the foregoing COM?LAINT FOR DISSO:UTIOll OF PAET�iERSH::P A_CA.b � .cN -: BR.:.Fa.c...t: OF op_::,., 1 C,JUTP3".C'I'
      BREACE OF FIDUCIP..RY QUTY' f:RJ\UCUT Et:T CON•:EAL:.lENT CONSTRUCTIV.C FEU,.UJ CCtrJE?,SIOH E'IC and know its contents.
                                          ["R] CHECK APPLICABLE PARAGRAPHS
1   x·:   l am a party to this action. The matters stated in the foregoing document are true of my own knowledge except as to
      those matters which are stated on information and belief, and as to those matters I believe them to be true.
          I am ;
                    '
                      an Officer  D   a partner _____ L             a _______ _ of

      a party to this action, and am authorized to make this verification for and on its behalf, and I make this verification for that
      reason.          I am informed and believe and on that ground allege that the matters stated in the foregoing document are
      true.        The matters stated in the foregoing document are true of my own knowledge, except as to those matters which are
      stated on information and belief, and as to those matters I believe them to be true.
[=.J        I am one of the attorneys for
      a party to this action. Such party is absent from the county of aforesaid where such attorneys have their offices, and I make
      this verification for and on behalf of that party for that reason. I am informed and believe and on that ground allege that
      the matters stated in the foregoing document are true.
      Executed on                      1CP,'t I 1q                 , at Long Beach                                           , California.
      I declare under penalty of perjury under the laws of the State of California that the foregoing is tn..1e and correct.

      SANDHYA SHAH
                               Type or Print Name                                                               Signature
                                                          PROOF OF SERVICE
                                                            1013a (3) CCP Revised 511188

      STATE OF CALIFORNIA, COUNTY OF
          I am employed in the county of ________________________ , State of California.
      I am over the age of 18 and not a party to the within action; my business address is:

           On,                                        I served the foregoing document described as


      ________________ on                                                                                               in this action
      by placing the true copies thereof enclosed in sealed envelopes addressed as stated on the attached mailing list:
      by placing   D    the original      a true copy thereof enclosed in sealed envelopes addressed as follows:




[_Jsy MAIL
          D *I deposited such envelope in the mail at     _______________________ , California.
          The envelope was mailed with postage thereon fully prepaid.
               As follows: I am "readily familiar" with the firm's practice of collection and processing correspondence for mailing.
      Under that practice it would be deposited with U.S. postal service on that same day with postage thereon fully prepaid at
                                                       California in the ordinary course of business. I am aware that on motion of the
      party served, service is presumed invalid if postal cancellation date or postage meter date is more than one day after date of
      deposit for mailing in affidavit.
      Executed on ____________ , at ____________________ _ , California.
D         **(BY PERSONAL SERVICE) I delivered such envelope by hand to the offices of the addressee.

□     Execu ted on ____________ , at _____________________ , Californi a.
      (State)     I declare under penalty of perjury under the laws of the State of California that the above is true and correct.
D     (Federal) I declare that I am employed in the office of a member of the bar of this court at whose direction the service was
                   made.

                                Type or Print Name                                                               Signature
                                                                                   •(BY t..1A!L SIGNATURE MUST BE OF PERSON DEPOSITING ENVELOPE IN
                                                                                      MAIL SLOT, BOX, OR BAG)
                                                                                  -(FOR PERSONAL SERVICE SIGNATURE MUST BE THAT OF MESSENGER)
                                                                                                                               Leza}           Rev. 7/99
                                                                                                                             Soluti'gns·
                                                                                                                               r<h_P1us



                                                                                                                                EXHIBIT A 030
           Case 6:20-ap-01169-SY  Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31 Desc
                                  Main Document    Page 32 of 60
                                                                  Reser,ea for Clerk·s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
   COURTHOUSE ADDRESS:
 Compton Courthouse
                                                                                                                   FILED
                                                                                                    Super iaf Coo rt of Ca lncrnia
 200 West Compton Blvd, Rm 902, Compton, CA 90220                                                       Counlyaf Los Angeles
                                                                                                              10/2512019
                       NOTICE OF CASE ASSIGNMENT                                           S-:1,:!":, R C:;ro/s, E.1.e,;>J'J:ve O+.\ce- i Ce'kcl C:,;; ,,r

                                                                                             8y              Sarna Campbel                   l�;:r-..-1y
                           UNLIMITED CIVIL CASE

                                                                                     CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated belm-v.   19CMCP00179

                            THIS FOR:\! IS TO BE SERVED WITH THE SUMMO'.'.S AND COMPLAINT

                                                     ROOM I•

                                                                          I
                ASSIGNED JUDGE              DEPT                                 ASSIGNED JUDGE                           DEPT            ROOM
    ✓    I Maurice A. Leiter               A                     I)




    Given to the Plaintift1Cross-ComplainantlAttorney ofRecord        Sherri R. Carter, Executive Officer/ Clerk of Court
    on 10/25/2019                                                             By Sarita Campbell                                          , Deputy Clerk
                 (Dat<:)
LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06

                                                                                                                           EXHIBIT A 031
           Case 6:20-ap-01169-SY                Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                               Desc
                                                Main Document    Page 33 of 60
                                   l:>.STRLCTIO'iS FOR HANDLI:>.G t;NLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January I, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, \vithin 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-CO:\fPLAINTS
\Vithout leave of court first being obtained, no cross•complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed \Vithin 60 days of the filing date.
STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CO:>.FERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.
SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.
Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complex are initia!ly assigned to the Supervising Judge of complex litigation for detennination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse, If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6118)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06

                                                                                                                 EXHIBIT A 032
                        Case 6:20-ap-01169-SY                           Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                                               Desc
Eiectronica!!y FILED by Superior court of California, County of Los Angeles on 10/25/20�%�P-OfA!;rfJTi R. Carter, Executive Officer/Clerk of Court, by S. Carnpbell,Oeputy Clerk
                                                                        Main Document    Page 34 of 60
                                                                                                                                                                    r.M-01
         ATTORNEY OR PARTY WITHOUT ATTORNEY (.'/Jmfi, S1a1e Bar r:u,"1/;;fY, and addrass)                                                 FOR COURT USE ONLY
       -ROBERT M. ORR                                                 (#90039)
        Attorr.ey at Law
        6700 " . Pacific Coast H•,;,y.
        Suite 285
        Long Beach, CA 90803
             TELEPHONE NO     (562) 594-7800        FAX NO· (562 I 594-7833
                             Plaintiff SANDHYA SHAH
        SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
        ATTORNEY FOR !Name)


            STREET ADDRESS 2 Q 0 w. Co1r.pton Blvd.
              r,.'!AILING ADDRESS
                                 Compton' CA 90220
                                 SOUTH CENTRAL DISTRICT
             CITY AND ZJP CODE.
                 BRANCH NAME:
         CASE NAME:             SHAH v. SHAH, et al.
                                                                                                                                                p
                                                                                                                                                             '7 q
                                                                 Complex Case Designation                       CAS    UMBER.
             CIVIL CASE COVER SHEET
                                                                      Counter
                                                             .
                                                                                                                   I   U'Y\C'... 00 \
                                                                                                                     �
        LXJ                                                       I                 CJ
             (Amount                  (Amount
              Unlimited               Limited                                               Joinder
                                                             Filed with first appearance by defendant
                                !   _



             demanded                 demanded is
                                                                 (Cal. Rules of Court, rule 3.402)
                                                                                                               JUDGE:

             exceeds $25,000) $25 000 or less                                                                   DEPT

                                              Items 1-6 below must be completed /see instructions on paqe 2).
        1. Check one box below for the case type that best describes this case:
                                                             Contract
                                                                                                     (Cal. Rules of Court, rules 3.400-3.403)
           Auto Tort                                                                                 Provisionally Complex Civil Litigation
           [:::J Auto (22)                                   L-:=J Breach of contracUwarranty (06)
           C_J Uninsured motorist ( 46)                             Rule 3.740 collections (09)
                                                                        D                            [ ·�-----J Antitrusvrrade regulation (03)
           Other PIJPD/WD (Personal Injury/Property          [ i Other collections (09)              [_J         Con struction defect (10)
                                                             [7 Insurance coverage (18)              [ _] Mass tort (40)
                                                                                                        ----
           Damage/Wrongful Death) Tort
                 Asbestos (04)                               [7 Other contract (37)                  '7 Securities litigation (28)
                 Product liability (24)                      Real Property
                                                                                                     f"-7
                                                                                                                 Enviranmenta!fToxic tort (30)
             D   Medical malpractice (45)                           Em;nent domain/Inverse
                                                                        D                            [7 Insurance coverage claims arising from the
           I --1 Other PI/PDIWD (23)                                condemnation (14)                            above listed provisionally complex case
                                                                    Wrongful eviction {33)                       types (41)
                                                                    Other real property (26)
           Non-PtlPD/WD (Other) Tort
                 Business tort/unfair business practice (07)                                          Enforcement of Judgment
             L] Civil rights (08)                                       Unlawful Detainer                              [--7 Enforcement of judgment {20)
             L=1 Defamation (13)                                        [_ \ Cornmerc'ra! (31)                         Miscellaneous Civil Complaint
             L_] Fraud (16)                                             r-  I Residential (32)                         L__j RICO (27)
                                                                                                                            Other complaint (not specified above) (42)
             L] Intellectual property (19)                              CJ Drugs (38)
             , ]- Professional negligence (25)                          Judicial Review                                Miscellaneous Civil Petition
                  Other non-Pl/PD/WO tort (35)                          .--7 Asset forfeiture (05)                     L_X] Partnership and corporate governance {21)
             Employment                                                       Petition re: arbitration award (11)      C�J Other petition (not specified above) (43)
             D    Wrongful termination {36)                             E Writ of mandate (02)
             CJ Other employment (15)                                         Other judicial review (39)
        2. This c ase         is
                              D            is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                                            W
           factors requiring exceptional judicial management:
           a. CJ Large number of separately represented parties d. [_:_:J Large number of witnesses
           b, CJ Extensive motion practice raising difficult or novel e.         Coordination with related actions pending in one or more courts
                                                                                              D
                     issues that will be time-consuming to resolve               in other counties, states, or countries, or in a federal court
           c. CJ Substantial amount of documenta,y evidence             f.       Substantial postjudgment judicial supervision
        3. Remedies sought (check all that apply): a. [x] moneta,y b.           nonmonetary; declaratory or injunctive relief c. [kj punitive
        4. Number of causes of action (specify): Nine I 9)
        5. This case          is [KJ is not      a class action suit.
        6. If there are any known related cases, file and serve a notice of related c  ( u. mzTs
                                                                                               i e CM-015.)
        Date: October 24, 2019                                                        �
                                                                                                   ►                            �
                                                                                                            ( "'1o"NA
                                                                                                    �-�---,,S         Tu"'R"E"o",c;P"A"RT=
                                                                                                                                         Y o"R'""A�TT
                                                                                                                                                    "'o R N"EY=,"0R=PA"R�1Y"J�----
        ROBERT M. ORR                                                                                              ""                                 "'°"
                                          (TYPE OR PRINT NAME}

                                                                                            NOTICE
          • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
            under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
            in sanctions.
          • File this cover sheet in addition to any cover sheet required by local court rule.
          • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
            other parties to the action or proceeding.
          • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                       Pane 1 of 2
       Fonn Adopted for Mandatory Use                                        CIVIL CASE COVER SHEET Leaa.l Cal. RuIes of Court, rules 2.30, 3.220, 3.400-3.4C3, 3.740;
                                                                                                                   ca1. Standards of Judicial
                                                                                                                                            _ AdrninistraUon, s!d. 3.10
                                                                                                   Solut'ibns-
                                                                                                                      �Plus
         Judicial Council of California
          CM-010 [Rav. July 1, 2007]


                                                                                                                                                      EXHIBIT A 033
            Case 6:20-ap-01169-SY                              Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                                                                                        Desc
                                                               Main Document    Page 35 of 60


lsHoRTTmE:SHAH v.              SHAH, et al.                                                                 I   CASE NUMBER

                                                                                                                                                                                                                       I
                                                                                                                   .                                                                       ._.-,: ···;·,      .
                                                                 .· -'>-· :_: _·-        ····•. :cc\. B    ' ·.·
                                                                                                                       -.,. ·-.:--,.-,_.            .·.
                                                                                                                                                    ':       ,_--_·-,
                                                                                                                                                                    , ..       .__·_-,.
                                                                                                                                                                                      C   Applicable
                                                                                           . Typ� of Action
                                                                                                                                               _.




              CMI <;:aseCove!She,it •• ..·
             ___ '- a�e_f;ory_N �. ,: -: ·                                    .. . , ,     (Checkonly     on�)            _ . _ __ -       ,
                                                                                                                                                          _. --:-: .<----->- Rea��n. .s. ::_. S··e· .e_pt_ep· · _3·· .··
                                                                                                                                                            , .         ;1          ,·, Above                 '>
                 _     -�           _                    .     , , {..                                                  .,.. ;

                 Asset Forfeiture (05)        I   c:J A6108 Asset Forfeiture Case                                                                                            2, 3, 6

              Petition re Arbitration (11)        D A6115           Petition to Compel/ConfirmNacate Arbitration                                                             2, 5

                                                  :     ] A6151 Writ• Administrative Mandamus                                                                                2,8
                 Writ of Mandate (02)             :          A6152 Writ - Mandamus on Limited Court Case Matter                                                               2
                                                  : _______] A6153 Writ - Other Limited Court Case Review                                                                     2

              Other Judicial Review (39)          D A6150           Other Writ /Judicial Review                                                                               2, 8

            Antitrust/Trade Regulation (03)       L___J A6003       Antitrust/Trade Regulation                                                                                1, 2, 8
                                                  ·
               Construction Defect (10)                 _ A6007 Construction Defect                                                                                           1, 2, 3

             Claims Involving Mass Tort
                        (40)                      � A6006 Claims Involving Mass Tort                                                                                          1,2,8

               Securities Litigation (28)         D A6035           Securities Litfgation Case                                                                                1,2,8

                         Toxic Tort
                     Environmentat (30)           L.J A6036         Toxic TorUEnvironmental                                                                                   1, 2, 3, 8

             Insurance Coverage Claims
               from Complex Case (41)             [=-_J A6014 Insurance Coverage/Subrogation (complex case only)                                                              1,2,5,B

                                              I :.____J A6141        Sister State Judgment                                                                                    2,5, 11

   'E 1::                                         LJ A6160          Abstract of Judgment                                                                                       2,6

   ., "'
   � �
   u 'O
                        Enforcement               Ll A6107 Confession of Judgment (non*domestic relations)                                                                    2,9
   � ..,
   ,g :,
                      of Judgment (20)
                                                  D A6140 Administrative Agency Award (not unpaid taxes)                                                                      2,8
   C: -
   W 0                                            :          A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax                                                   2,8
                                                  D A6112 Other Enforcement of Judgment Case                                                                                  2,8,9

                            RICO (27)             D A6033 Racketeering (RICO) Case                                                                                             1,2,8

                                                  � A6030 Declaratory Relief Only                                                                                              1, 2, 8

                  Other Complaints                    D A6040 Injunctive Relief Only (not domestic/harassment)                                                                 2,8
              (Not Specified Above) (42)              D A6011 Other Commercial Complaint Case {non-tort'non-complex)                                                           1,2,8
                                                      D A6000 Other Civil Complaint (non-tort'non-complex)                                                                      1,2,8

               Partnership Corporation
                                                      [J[] A6113 Partnership and Corporate Governance Case                                                                     2,8
                  Governance (21)

                                                      D A6121 Civil Harassment                                                                                                 2, 3, 9
                                                      D A6123 Workplace Harassment                                                                                             2,3,9

                 Other Petitions (Not
                                                      c=J A6124 Elder/Dependent Adult Abuse Case                                                                                  2,3,9
                Specified Above) (43)                        A6190 Election Contest
                                                                                                                                                                               2
                                                      D A6110 Petition for Change of Name/Change of Gender                                                                      2,7
                                                      D A6170 Petition for Relief from Late Claim Law                                                                           2,3, B
                                                      D A6100 Other Civil Petition                                                                                              2,9




  LACIV 109 (Rev 2/16)                       CIVIL CASE COVER SHEET ADDENDUM                                                                                               Local Rule 2.3
  LASC Approved 03-04                           AND STATEMENT OF LOCATION                                                                                                         Page 3 of 4


                                                                                                                                                                           EXHIBIT A 034
               Case 6:20-ap-01169-SY                 Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                            Desc
                                                     Main Document    Page 36 of 60


 sH0Rr T1TLE. SHAH   v.   SHAH,    et   al.                                           CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases).

                                                                     ADoeess   821 E. Artesia Blvd.
   REASON:

  CJ1.:     2. 73. [:=J 4.U 5.r:76. [:J7. !XJ 8.C�9.   □ 1 O.CJ11.

   CITY.                                    STATE:     ZIP CODE


   Carson                                     CA       90746

Step 5: Certification of Assignment: I certify that this case is properly filed in the SOUTH CENTRAL                  District of
        the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1 )(E)].




  Da�d:October 24, 2019
                                                                                  (SIGNATURE OF ATTORNEY/FILING PARTY)
                                                                                  ROBERT M. ORR, ESQ.


  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
       2.   If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.
       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5.   Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.
       7.   Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
            must be served along with the summons and complaint, or other initiating pleading in the case.




  LACIV 109 (Rev 2/16)                    CIVIL CASE COVER SHEET ADDENDUM                                            Local Rule 2.3
  LASC Approved 03-04                        AND STATEMENT OF LOCATION                                                 Page 4 014

                                                                                                                    EXHIBIT A 035
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 37 of 60




                              EXHIBIT B
                   Case 6:20-ap-01169-SY                      Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                                                Desc
                                                              Main Document    Page 38 of 60

Electronically FILED by Superior Court of California, County of Los Angeles on 08/07/2020 04:22 PM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Luu,Deputy Clerk



                      Navneet S. Chugh (State Bar ¹162050)
                      Nishita Patel (State Bar ¹189039)
                      CHUGH, LLP
                      15925 Carmenita Road
                      Cerritos, California 90703
                      Telephone: (562) 229-1220
                      Facsimile: (562) 229-1221


                        Attorneys for Defendants and Cross-Complainants, Rashmi Shah, Virendra Shah, Kusum Shah
                        Urvashi Shah; Defendants-In-Intervention And Cross-Complainants-In-Intervention, Jayesh Shat
                        and Xiomara Banera

                                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
               10                                                         COUNTY OF LOS ANGELES


               12       SANDHYA SHAH                                                            Case No. 19CMCP00179

               13                                               Plaintiff,
                                                                                                NOTICE OF PROPOSED DEFENDANTS-IN-
               14                                                                               INTERVENTION AND CROSS-
                                         V.
                                                                                                COMPLAINANTS-IN-INTERVENTION,
               15
                        RASHMI SHAH, VIRENDRA SHAH,                                             JAYESH SHAH AND XIOMARA
               16       KUSUM SHAH, URVASHI SHAH, AND                                           BARRERA'S MOTION FOR LEAVE TO
                        DOES 1 through 10, inclusive,                                           INTERVENE AND MOTION FOR LEAVE
               17                                                                               TO INTERVENE
              18                                                    Defendants.

              19
                         And Related Cross-Action                                               Reservation ID: 778062318985
              20

              21
                                                                                                Date: 10-08-2020
              22                                                                                Time: 9:00 AM
                                                                                                Dept: A
              23                                                                                Date Action Filed: 10/25/2019
              24
                      TO:      Plaintiff SANDHYA SHAH and her Attorney of Record, Defendants RASHMI SHAH,
              25
                      VIRENDRA SHAH, KUSUM SHAH, URVASHI SHAH:
              26
                                 NOTICE IS HEREBY GIVEN that on October 8, 2020, at 9:00 AM in Department A of
              27
                     this Court located at 200 W. Compton Blvd, Compton, CA 90220, Jayesh Shah and Xiomara
              28                                                                              -I-
                      Notice Of Proposed Defendants-In-Intervention And Cross-Complainants-In-Intervention, Jayesh Shah and Xiomara
                                                           Shah's Motion For Leave To Intervene
                                                                                                                                             EXHIBIT B 036
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 39 of 60




                                                                EXHIBIT B 037
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 40 of 60




                                                                EXHIBIT B 038
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 41 of 60




                                                                EXHIBIT B 039
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 42 of 60




                                                                EXHIBIT B 040
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 43 of 60




                                                                EXHIBIT B 041
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 44 of 60




                                                                EXHIBIT B 042
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 45 of 60




                                                                EXHIBIT B 043
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 46 of 60




                                                                EXHIBIT B 044
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 47 of 60




                                                                EXHIBIT B 045
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 48 of 60




                                                                EXHIBIT B 046
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 49 of 60




                                                                EXHIBIT B 047
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 50 of 60




                                                                EXHIBIT B 048
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 51 of 60




                                                                EXHIBIT B 049
Case 6:20-ap-01169-SY   Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31   Desc
                        Main Document    Page 52 of 60




                              EXHIBIT C
10/6/2020   Case 6:20-ap-01169-SY             Doc 1 Filed 10/06/20      Entered 10/06/20 16:12:31
                                                            LASC - Case Access                                        Desc
                                              Main Document     Page 53 of 60
 CASE INFORMATION
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 Case Number: 19CMCP00179
 SANDHYA SHAH VS RASHMI SHAH, ET AL.
 Filing Courthouse: Compton Courthouse
 Filing Date: 10/25/2019
 Case Type: Partnership & Corporate Governance Case (General Jurisdiction)
 Status: Pending

 Click here to access document images for this case
 If this link fails, you may go to the Case Document Images site and search using the case number displayed on this page




 FUTURE HEARINGS
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 10/08/2020 at 09:00 AM in Department A at 200 West Compton Blvd., Compton, CA 90220
 Hearing on Motion for Leave to Intervene

 01/12/2021 at 08:30 AM in Department A at 200 West Compton Blvd., Compton, CA 90220
 Post-Mediation Status Conference

 02/16/2021 at 09:00 AM in Department A at 200 West Compton Blvd., Compton, CA 90220
 Final Status Conference

 02/22/2021 at 09:00 AM in Department A at 200 West Compton Blvd., Compton, CA 90220
 Non-Jury Trial




 PARTY INFORMATION
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 BARRERA XIOMARA - Real Party in Interest

 BARRERA XIOMARA - Real Party in Interest

 CHUGH NAVNEET - Attorney for Defendant

 JAYESH SHAH AND XIOMARA BARRERA - Non-Party

 ORR ROBERT M. - Attorney for Cross-Defendant

 PATEL NISHITA T - Attorney for Cross-Complainant

 SHAH JAYESH - Real Party in Interest

 SHAH JAYESH - Real Party in Interest

 SHAH KUSUM - Cross-Complainant

 SHAH KUSUM - Defendant

 SHAH RASHMI - Cross-Complainant

 SHAH RASHMI - Defendant

 SHAH SANDHYA - Plaintiff
www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                                       EXHIBIT C 050     1/6
10/6/2020   Case 6:20-ap-01169-SY              Doc 1 Filed 10/06/20      Entered 10/06/20 16:12:31
                                                             LASC - Case Access                                    Desc
                                               Main Document     Page 54 of 60
 SHAH SANDHYA - Cross-Defendant

 SHAH URVASHI - Defendant

 SHAH URVASHI - Cross-Complainant

 SHAH VIRENDRA - Defendant

 SHAH VIRENDRA - Cross-Complainant




 DOCUMENTS FILED
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 Documents Filed (Filing dates listed in descending order)
 10/01/2020 Reply (to Opposition to the Motion for Leave to Intervene)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 09/23/2020 Opposition (- Points, Authorities, & Argument in Opposition to Motion for Leave to Intervene)
 Filed by SANDHYA SHAH (Plaintiff)

 08/07/2020 Proof of Service by Mail
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Declaration (- Joint Declaration of Rashmi, Kusum Shah, Virendra Shah and Urvashi Shah)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Declaration (of Jayesh Shah)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Declaration (of Nishita Patel)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Declaration (of Xiomara Barrera)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Motion for Leave to Intervene
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 07/09/2020 Notice of Ruling
 Filed by SANDHYA SHAH (Plaintiff)

 07/08/2020 Minute Order ( (Case Management Conference))
 Filed by Clerk

 06/24/2020 Case Management Statement
 Filed by VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-Complainant); URVASHI SHAH (Cross-
 Complainant) et al.

 06/22/2020 Case Management Statement
 Filed by SANDHYA SHAH (Plaintiff)

 05/14/2020 Notice (Amended Notice of Unavailability)
 Filed by SANDHYA SHAH (Plaintiff)

www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                                        EXHIBIT C 051   2/6
10/6/2020   Case 6:20-ap-01169-SY             Doc 1 Filed 10/06/20      Entered 10/06/20 16:12:31
                                                            LASC - Case Access                       Desc
 04/17/2020 Notice (OF UNAVAILABILITY)
                                              Main Document     Page 55 of 60
 Filed by SANDHYA SHAH (Plaintiff)

 03/24/2020 Notice Re: Continuance of Hearing and Order
 Filed by Clerk

 01/29/2020 Answer
 Filed by SANDHYA SHAH (Cross-Defendant)

 12/31/2019 Cross-Complaint
 Filed by VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-Complainant); URVASHI SHAH (Cross-
 Complainant) et al.

 12/31/2019 Cross-Complaint
 Filed by RASHMI SHAH (Defendant); VIRENDRA SHAH (Defendant); KUSUM SHAH (Defendant) et al.

 12/31/2019 Answer
 Filed by RASHMI SHAH (Defendant)

 12/31/2019 Answer
 Filed by URVASHI SHAH (Defendant)

 12/31/2019 Answer
 Filed by VIRENDRA SHAH (Defendant)

 12/31/2019 Answer
 Filed by KUSUM SHAH (Defendant)

 11/12/2019 Notice ( of Case Management Conference)
 Filed by SANDHYA SHAH (Plaintiff)

 11/06/2019 Proof of Service by Substituted Service
 Filed by SANDHYA SHAH (Plaintiff)

 11/06/2019 Proof of Personal Service
 Filed by SANDHYA SHAH (Plaintiff)

 11/06/2019 Proof of Service by Substituted Service
 Filed by SANDHYA SHAH (Plaintiff)

 11/06/2019 Proof of Service by Substituted Service
 Filed by SANDHYA SHAH (Plaintiff)

 10/25/2019 Notice of Case Management Conference
 Filed by Clerk

 10/25/2019 Notice of Case Management Conference
 Filed by Clerk

 10/25/2019 Notice of Case Assignment - Unlimited Civil Case
 Filed by Clerk

 10/25/2019 Summons (on Complaint)
 Filed by SANDHYA SHAH (Plaintiff)

 10/25/2019 Civil Case Cover Sheet
 Filed by SANDHYA SHAH (Plaintiff)

 10/25/2019 Complaint
 Filed by SANDHYA SHAH (Plaintiff)



 PROCEEDINGS HELD

www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                          EXHIBIT C 052   3/6
10/6/2020   Case 6:20-ap-01169-SY             Doc 1 Filed 10/06/20         Entered 10/06/20 16:12:31 Desc
                                                               LASC - Case Access
                                              Main Document        Page    56
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION  of 60
                                                                                  | Documents Filed | Proceedings
 Held

 Proceedings Held (Proceeding dates listed in descending order)
 07/08/2020 at 08:30 AM in Department A, Maurice A. Leiter, Presiding
 Case Management Conference - Held

 04/15/2020 at 08:30 AM in Department A, Maurice A. Leiter, Presiding
 Case Management Conference - Not Held - Continued - Court's Motion




 REGISTER OF ACTIONS
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 Register of Actions (Listed in descending order)
 10/01/2020 Reply (to Opposition to the Motion for Leave to Intervene)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 09/23/2020 Opposition (- Points, Authorities, & Argument in Opposition to Motion for Leave to Intervene)
 Filed by SANDHYA SHAH (Plaintiff)

 08/07/2020 Declaration (- Joint Declaration of Rashmi, Kusum Shah, Virendra Shah and Urvashi Shah)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Proof of Service by Mail
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Declaration (of Jayesh Shah)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Declaration (of Nishita Patel)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Declaration (of Xiomara Barrera)
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 08/07/2020 Motion for Leave to Intervene
 Filed by Jayesh Shah and Xiomara Barrera (Non-Party); VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-
 Complainant) et al.

 07/09/2020 Notice of Ruling
 Filed by SANDHYA SHAH (Plaintiff)

 07/08/2020 at 08:30 AM in Department A, Maurice A. Leiter, Presiding
 Case Management Conference - Held

 07/08/2020 Minute Order ( (Case Management Conference))
 Filed by Clerk

 06/24/2020 Case Management Statement
 Filed by VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-Complainant); URVASHI SHAH (Cross-
 Complainant) et al.


www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                                        EXHIBIT C 053   4/6
10/6/2020   Case 6:20-ap-01169-SY             Doc 1 Filed 10/06/20      Entered 10/06/20 16:12:31
                                                            LASC - Case Access                       Desc
 06/22/2020 Case Management Statement         Main Document     Page 57 of 60
 Filed by SANDHYA SHAH (Plaintiff)

 05/14/2020 Notice (Amended Notice of Unavailability)
 Filed by SANDHYA SHAH (Plaintiff)

 04/17/2020 Notice (OF UNAVAILABILITY)
 Filed by SANDHYA SHAH (Plaintiff)

 04/15/2020 at 08:30 AM in Department A, Maurice A. Leiter, Presiding
 Case Management Conference - Not Held - Continued - Court's Motion

 03/24/2020 Notice Re: Continuance of Hearing and Order
 Filed by Clerk

 01/29/2020 Answer
 Filed by SANDHYA SHAH (Cross-Defendant)

 12/31/2019 Answer
 Filed by URVASHI SHAH (Defendant)

 12/31/2019 Cross-Complaint
 Filed by VIRENDRA SHAH (Cross-Complainant); KUSUM SHAH (Cross-Complainant); URVASHI SHAH (Cross-
 Complainant) et al.

 12/31/2019 Answer
 Filed by RASHMI SHAH (Defendant)

 12/31/2019 Answer
 Filed by VIRENDRA SHAH (Defendant)

 12/31/2019 Answer
 Filed by KUSUM SHAH (Defendant)

 12/31/2019 Cross-Complaint
 Filed by RASHMI SHAH (Defendant); VIRENDRA SHAH (Defendant); KUSUM SHAH (Defendant) et al.

 11/12/2019 Notice ( of Case Management Conference)
 Filed by SANDHYA SHAH (Plaintiff)

 11/06/2019 Proof of Service by Substituted Service
 Filed by SANDHYA SHAH (Plaintiff)

 11/06/2019 Proof of Service by Substituted Service
 Filed by SANDHYA SHAH (Plaintiff)

 11/06/2019 Proof of Service by Substituted Service
 Filed by SANDHYA SHAH (Plaintiff)

 11/06/2019 Proof of Personal Service
 Filed by SANDHYA SHAH (Plaintiff)

 10/25/2019 Notice of Case Assignment - Unlimited Civil Case
 Filed by Clerk

 10/25/2019 Summons (on Complaint)
 Filed by SANDHYA SHAH (Plaintiff)

 10/25/2019 Civil Case Cover Sheet
 Filed by SANDHYA SHAH (Plaintiff)

 10/25/2019 Complaint
 Filed by SANDHYA SHAH (Plaintiff)

 10/25/2019 Notice of Case Management Conference
 Filed by Clerk
www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                          EXHIBIT C 054   5/6
10/6/2020   Case 6:20-ap-01169-SY             Doc 1 Filed 10/06/20      Entered 10/06/20 16:12:31
                                                            LASC - Case Access                      Desc
                                              Main Document     Page 58 of 60
 10/25/2019 Notice of Case Management Conference
 Filed by Clerk




www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                      EXHIBIT C 055    6/6
         Case 6:20-ap-01169-SY                     Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                                      Desc
                                                   Main Document    Page 59 of 60



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF REMOVAL OF STATE COURT
ACTION TO UNITED STATES BANKRUPTCY COURT PURSUANT TO 28 U.S.C. § 1452(a) will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 6, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Howard B Grobstein (TR)
hbgtrustee@gtllp.com, C135@ecfcbis.com

Neil R Hedtke on behalf of Debtor Jayesh K Shah
hedtkelg@gmail.com, hedtkeecf@gmail.com;r42667@notify.bestcase.com;rowena@flatrocklegal.com

United States Trustee (RS)
ustpregion16.rs.ecf@usdoj.gov

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) October 6, 2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Scott H. Yun
U.S. Bankruptcy Court
3420 Twelfth Street, Suite 345
Riverside, CA 92501

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 October 6, 2020                           Cheryl Caldwell                                       /s/Cheryl Caldwell
 Date                                      Printed Name                                          Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 6:20-ap-01169-SY                      Doc 1 Filed 10/06/20 Entered 10/06/20 16:12:31                                      Desc
                                                   Main Document    Page 60 of 60


                                                 ADDITIONAL SERVICE INFORMATION (if needed):




2. SERVED BY U.S. MAIL

Attorneys for Plaintiff Sandhya Shah:
Robert M. Orr. Esq.
6700 E. Pacific Coast Highway, Suite 285
Long Beach, California 90803

Attorneys for Defendants and Cross-Complainants, Rashmi Shah, Virendra Shah, Kusum Shah, and Urvashi
Shah, and Proposed Defendants-in-Intervention and Cross-Complainants-in-Intervention, Jayesh K/ Shah and
Xiomara Barrera:
Navneet S. Chugh, Esq.
Nishita Patel, Esq.
Chugh, LLP
15925 Carmenita Road
Cerritos, California 90703




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
